United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-346
Issued: May 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2007 appellant filed a timely appeal of an August 17, 2007 decision of
the Office of Workers’ Compensation Programs, denying merit review of his claim. Since more
than one year has elapsed between the last merit decision on June 6, 2006 and the filing of this
appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to 20 C.F.R.
§§ 501.2(c), 501.3(d)(2) and 501.6(c) and (d).
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. § 10.606.
FACTUAL HISTORY
On February 7, 2005 appellant filed a traumatic injury claim (Form CA-1) alleging that
on January 8, 2005 she sustained injury to her wrists when she was pushing and pulling a patient
in a geriatric chair. By decision dated April 22, 2005, the Office denied the claim for

compensation. The Office stated that the evidence was insufficient to establish an employment
incident as alleged, and the medical evidence did not establish an injury on January 8, 2005.
Appellant requested reconsideration and submitted additional factual and medical
evidence. In a decision dated June 6, 2006, the Office reviewed the case on its merits and denied
modification. The Office found that the medical evidence was insufficient to establish an injury
causally related to the January 8, 2005 employment incident.
By letter dated June 5, 2007, appellant requested reconsideration of her claim. She
submitted a September 27, 2006 report from Dr. Kyle Fuchs, an internist, indicating that she was
treated for respiratory symptoms. Dr. Fuchs stated that appellant had multiple painful areas and
he referred to left chest pain after an accident in 2005. Appellant also submitted an October 3,
2006 report from attending physician, Dr. Jason Fleiss, an occupational medicine specialist. The
diagnoses included carpal tunnel syndrome, hemoptysis, chronic pain, somatization disorder,
acute reaction to stress, hip and thigh sprain/strain and cervical sprain/strain. Dr. Fleiss noted
that appellant was not working and had retired from her nursing assistant position. He opined
that appellant was disabled.
The evidence submitted on reconsideration included Office of Personnel Management
documents relating to application for disability retirement and a May 4, 2005 statement regarding
Family Medical Leave Act (FMLA) that was previously of record. Appellant also submitted a
June 8, 2006 report from a physician’s assistant and a narrative statement regarding her disability
for work.
In a decision dated August 17, 2007, the Office found the request for reconsideration was
insufficient to warrant merit review of the claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provides that a claimant may
obtain review of the merits of the claim by submitting a written application for reconsideration
that sets forth arguments and contains evidence that either: “(i) shows that [the Office]
erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal argument
not previously considered by [the Office]; or (iii) constitutes relevant and pertinent evidence not
previously considered by [the Office].”2 Section 10.608(b) states that any application for
reconsideration that does not meet at least one of the requirements listed in section
10.606(b)(2) will be denied by the Office without review of the merits of the claim.3

1

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

2

ANALYSIS
Appellant submitted an application for reconsideration dated June 5, 2007. She referred
to “legal arguments” with respect to a memorandum dated May 4, 2005 regarding the FMLA that
was previously of record. The memorandum is not new evidence and does not advance a new
and relevant legal argument. The Board finds that appellant did not show that the Office
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument
not previously considered by the Office.
With respect to the evidence submitted with the application for reconsideration, the
Board notes that to require the Office to reopen the case for review of the merits, the evidence
must be both new and relevant to the underlying merit issue. In this case, the June 6, 2006
Office decision had denied the claim on the grounds the medical evidence did not establish
causal relationship between a diagnosed condition and a January 8, 2005 employment incident.
Appellant must submit new and relevant medical evidence on causal relationship to warrant
reopening her claim for merit review. The medical reports from Dr. Fuchs and Dr. Fleiss are
new, but they are not relevant to the issue presented. Neither physician discussed the January 8,
2005 employment incident or provided an opinion on causal relationship between a diagnosed
condition and the employment incident. None of the evidence submitted is new and relevant
evidence sufficient to warrant merit review.4
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Pursuant to 20 C.F.R. § 10.608, the Office properly denied the application for
reconsideration without reviewing the merits of the claim.
CONCLUSION
The Office properly denied the application for reconsideration without merit review of
the claim.

4

As to medical evidence from a physician’s assistant, this does not constitute competent medical evidence as a
physician’s assistant is not a physician under 5 U.S.C. § 8101(2). George H. Clark, 56 ECAB 162 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 17, 2007 is affirmed.
Issued: May 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

